UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4421



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AARON LAMONT LITTLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00360-WLO)


Submitted:   October 31, 2007          Decided:     December 18, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Robert Albert Jamison Lang, OFFICE
OF THE UNITED STATES ATTORNEY, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron    Lamont     Little     pled   guilty    to     one    count   of

possession of a firearm by a convicted felon, in violation of 18

U.S.C.    §§    922(g)(1),        924(a)(2)    (2000).        The    district    court

sentenced      him     to   115    months’     imprisonment,        three    years   of

supervised release, and a $100 assessment. Little timely appealed.

               Little’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious issues for appeal, but questioning whether the

sentence imposed was unduly harsh.               Little did not file a pro se

supplemental brief, despite being notified of his right to do so.

The Government declined to file a responding brief.                         Finding no

error, we affirm.

               We find that the district court properly applied the

Sentencing      Guidelines        and   considered     the    relevant      sentencing

factors before imposing the 115-month sentence.                          18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).              Additionally, we find that the

sentence imposed was reasonable. See United States v. Johnson, 445
F.3d 339, 341 (4th Cir. 2006); Rita v. United States, 127 S. Ct.
2456,    2462-69       (2007)   (upholding     presumption      of    reasonableness

accorded within-guidelines sentence).

               Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.               Accordingly, we affirm

Little’s conviction and sentence.                    We further deny counsel’s


                                         - 2 -
pending motion to withdraw.    This court requires that counsel

inform Little, in writing, of his right to petition the Supreme

Court of the United States for further review.    If Little requests

that such a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Little.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -